Citation Nr: 1634910	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis (also claimed as a breathing disorder), to include as a result of asbestos exposure.  

2.  Entitlement to service connection for tremors, to include as a result of asbestos exposure, and/or ionizing radiation, or lead paint.  

3.  Entitlement to service connection for hypertensive cardiovascular disease, status post myocardial infarction (MI), claimed as a heart disorder, to include as a result of ionizing radiation.  

4.  Entitlement to service connection for unspecified circulatory disorder.  

5.  Entitlement to service connection for unspecified rash.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1959.  

This is a merged case.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Regional Office (RO), a December 2009 rating decision of the San Diego, California, RO, and September 2011 rating decision of the Montgomery, Alabama, RO, which denied service connection for the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asbestosis, tremors, hypertensive cardiovascular disease, unspecified circulatory problems, unspecified rash, hypertension, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  



FINDING OF FACT

The competent and credible evidence fails to establish a diagnosis of Parkinson's disease in service or anytime thereafter.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by active service, nor may an organic disease of the nervous system be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter of October 2010.  The letter fully addressed all notice elements.  It informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection for Parkinson's disease on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

VA also has a duty to assist a veteran in the development of the claim of service connection for Parkinson's disease.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claim that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a remand to obtain any additional records, with respect to this particular claim, is not required. 

The Board has determined a VA examination is not necessary to assess the nature or etiology of the Veteran's claimed ParkinsonsDdsease.  As the information and evidence of record is sufficient to decide the claim, VA need not conduct an examination with respect to the claim on appeal.  Specifically, there is no competent and credible evidence indicating that the Veteran has Parkinson's disease.  In January 2005, a statement provided by the Parkinson Research Institute showed no findings of or consistent with Parkinson disease.  Therefore, a VA examination is not warranted.  38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no evidence of Parkinson's disease of record, nor any showing that there was Parkinson's disease to a degree of 10 percent within 1 year of service discharge.  

The Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He declined.  

The Board concludes that all available records and medical evidence has been obtained in order to make an adequate determination as to the claim decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection-Parkinson's Disease

The Veteran asserts that service connection is warranted for Parkinson's disease based on service incurrence.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Certain chronic diseases, including Parkinson's disease as an organic disease of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within 1 year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease, as identified in 38 C.F.R. § 3.309 (a), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records were devoid of findings, treatment, or diagnosis for Parkinson's disease.  Within 1 year of service discharge, there was still no finding, treatment, or diagnosis for Parkinson's disease.  

VA outpatient treatment records showed no findings or treatment related to the Veteran's claim of Parkinson Disease.  

In a statement in support of the claim, received by VA in September 2010, the Veteran indicated that he was diagnosed with Parkinson's disease in the 1990's.  

In September 2009, a January 2005 statement from the Parkinson Research Institute was received by VA on behalf of the Veteran's claim.  This letter indicated, in pertinent part, that the Veteran was examined as part of a Union supported screening program for individuals with welding fume exposure.  The examination demonstrated neurologic abnormalities which were consistent with a diagnosis of Manganism.  Manganism is a neurotoxic syndrome characterized by psychological symptoms, sleep wake cycle derangement and symptoms similar to those of Parkinson disease.  Unlike Parkinson disease, Manganism often demonstrated an action and antigravity tremor with frequency characteristics faster than those observed in Parkinson disease and slower than seen in essential tremor.  Unlike Parkinson disease, Manganism may occur at any age.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of Parkinson's disease at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not presented any medical evidence of Parkinson's disease at any time during the appeal period or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently has  Parkinson's disease.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, (quoting Jandreau v. Nicholson).  Although the Veteran is competent to describe symptoms of tremor, he is not competent to diagnose himself as having Parkinson's disease.  Parkinson's disease is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing/examination by a physician or medical professional is necessary. The Veteran's unsubstantiated statements regarding this claim that he has Parkinson's disease are found to lack competency.  

Thus, since the evidence does not show that he presently has Parkinson's disease or has had it at any time since filing his claim, there is no basis upon which to grant service connection.  Service connection for Parkinson's disease is not warranted.  


ORDER

Service connection for Parkinson's disease is denied.  


REMAND

Further development is necessary prior to final adjudication of the remaining claims on appeal.  

The Veteran claims that he has asbestosis, claimed as a breathing disorder, to include as a result of asbestos exposure.  

At the outset, the Veteran served as a gunner mate on at least two ships, the USS Curtiss, and the USS Wasp.  In July 2004, R.B.A., MD indicated, in pertinent part, that it was his opinion within a reasonable degree of medical certainty, that the Veteran had asbestosis.  He made that diagnosis on the basis of interstitial changes radiographically consistent with asbestosis, persistent crackles on auscultation of the chest, a significant exposure to asbestos in the work place with an appropriate latency period and no other obvious cause for the interstitial fibrosis in the medical history.  It was his opinion that the asbestosis was caused by inhalation of asbestos fibers in the workplace.  

In this regard, it is not clear whether Dr. R.B.A. has been treating the Veteran for his diagnosed asbestosis.  Dr. R.B.A. did not address the Veteran's respiratory symptoms since service.  He also did not address his inservice occupation as a gunner's mate, smoking history, or his occupation for 36 years post service in a metal company.  Medical records related to his treatment or the basis of the diagnosis of asbestosis should be obtained from Dr. R.B.A.  

VA Manual M21-1MR contains guidelines for the development of asbestos exposure cases.  Most relevant to this case, part (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate).  

Section (c) notes, in pertinent part, that disease-causing exposure to asbestos may be brief, and/or indirect.  

Section (d) notes that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.  

Section (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  

A VA examination should be performed in order to determine if the Veteran has asbestosis or any other lung disorder due to asbestos exposure in service.  

The Veteran also claims tremors.  He asserts that this is related to service, to include as a result of lead paint exposure.  In May 2015, the Veteran was seen by VA making complaints of tremors and receiving treatment and medication for essential tremors.  Although the Veteran has claimed tremors since service and he presently is being treated for the same, there has been no VA examination and opinion to determine the etiology of the tremors.  This is necessary prior to final adjudication of this claim.  

The Veteran also claims service connection for hypertensive cardiovascular disease, status post MI (claimed as a heart disorder), unspecified circulatory problems, and hypertension as a result of service.  He also maintains that his service in 1956 during Operation Redwing and his exposure to radiation caused his cardiac disorders.  He claims that there is a higher incidence of cardiac disorders when a person is exposed to radiation.  

The Veteran's participation in a radiation-risk activity is established, as he served aboard a ship which participated in Operation Redwing, during the defined operational period.  38 C.F.R. § 3.309.  However, he does not have a disease which is considered either to be presumed under law to have been caused by radiation exposure, or to be a radiogenic disease under the provisions of either 38 C.F.R. § 3.309 or § 3.311.  The radiation-presumptive diseases and the radiogenic diseases are all essentially cancers of one kind or another.  None of the Veteran's cardiac diagnoses are included in these lists.  

A grant of service connection is not precluded if evidence were to show a particular link between radiation exposure and his current disabilities.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The file does not currently contain such evidence.  The Veteran has not yet been accorded a VA examination for his heart disease, hypertension and unspecified circulatory disorder and the Board deems that further medical opinion is warranted in this matter.  

The Veteran asserts he has had a rash throughout his body since service.  According to the Veteran in a statement of January 2013, he stated that he was treated in service for his rash, and was told that it was a result of his service in Okinawa and the Marshall Islands (where radiation testing occurred) and that once he was no longer exposed to the tropics, it would clear.  He stated that it has not cleared, and that he has seen several dermatologist over the years.  Those dermatology records are not associated with the claims folder.  Moreover, a VA skin disorder examination to determine the nature and etiology of any skin disorder, should be performed.  

Finally, the Veteran claims service connection for PTSD.  He maintains that in 1956, while heading toward Antarctica, the ship he was on ran into extremely heavy seas with very high waves.  He was in fear of being washed out to sea or drowned.  He asserts he has had dreams of waves taking him down and feelings of drowning since that time.  As a result, he claims that he has PTSD.  In August 2011, a Formal Finding of a lack of information required to corroborate stressors for service connection for PTSD was associated with the claims file.  Although the AOJ stated that they have not received a PTSD questionnaire from the Veteran, no other attempt to corroborate the stressor appears to have been sought.  A copy of the Veteran's ship logs and complete service personnel records should be sought and if located, associated with the claims file.  Also, it is important to note that the Veteran is service connected for anxiety disorder.  This is secondary to his service-connected tinnitus.  The October 2011 VA mental health examination stated that the Veteran did not have more than one mental health diagnosis.  However, since no attempt to verify the Veteran's stressor has been made, a complete VA examination in connection with his claim for PTSD needs to be rendered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence or is identified since the time the claims file was last updated by the AOJ, to include any dermatologists records, and specifically associate all VA and private treatment records with the claims file.  

2.  The AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), and any appropriate agency, and attempt to verify the claimed stressor reported by the Veteran.  Evidence of efforts to verify the stressor, to include research of ship logs, should be made a part of the file.  Specifically, the appropriate agency should be asked to verify whether in early 1956, the Veteran was on a ship while heading toward Antarctica, and the ship he was on ran into extremely heavy seas with very high waves.  If he has any other stressors or any other stressors need to be clarified, the AOJ should allow the Veteran to present that evidence prior to sending the information to the JSRRC.  

3.  Following completion of the above, schedule the appellant for an appropriate VA examination for a respiratory disorder to include asbestosis, or other breathing disorders, claimed as due to asbestos exposure.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, to include pulmonary function testing, and chest x-rays, should be conducted.  A complete and detailed history should be obtained from the Veteran and recorded.  

The examiner should describe and diagnose any current manifestations of any respiratory disability found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Navy.  In offering this opinion, the examiner must discuss these findings in connection with the guidelines set forth in M21-1MR regarding asbestos claims.  The examiner should discuss this in connection with the Veteran's previously submitted document indicating that he was a gunner's mate indicative of at least minimal exposure to asbestos during service.  The examiner should also address the July 2004 medical opinion written by Dr. R.B.A., any records provided by Dr. R.B.A., the Veteran's smoking history, and his employment in a metal shop for 36 years after service.  The examiner must address all symptoms during and since service claimed by the Veteran.  

All findings and opinions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Schedule the Veteran for a VA examination, by an appropriate specialist, at a VA medical facility to determine the presence and, if present, the etiology of tremors.  The entire claims file must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the Veteran's claim for service connection for tremors, the examiner should render an opinion, consistent with sound medical judgment, as to whether tremors, if diagnosed, are at least as likely as not (i.e., there is a 50 percent or greater probability) of service onset, related to inservice lead paint, ionizing radiation, or asbestos exposure or otherwise medically related to service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions, his documented complaints referencing in-service symptoms, and assessment of treatment for essential tremors in May 2015.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  
If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  The Veteran should be afforded an appropriate VA examination or examinations to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertensive cardiovascular disease, status post MI (claimed as a heart disorder); unspecified circulatory problems; or hypertension is due to or related to service, or exposure to radiation during service.  

All findings and opinions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  The Veteran should be scheduled for a VA skin examination to determine the nature and etiology of any currently diagnosed skin disorder.  All indicated studies should be performed.  After examination and review of the claims file, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's /skin disorder, is of service onset or is otherwise related thereto. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed. Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

7.  Thereafter, the Veteran should be afforded a PTSD VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed. In connection with the examination, the claims file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the VBMS file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is of service onset or the result of any in-service claimed event.  

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

If an acquired psychiatric disability other than PTSD is diagnosed (other than the already service-connected anxiety disorder, not otherwise specified, with mixed anxiety and depression, associated with tinnitus), the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service.   

The examiner should take into consideration the statements made by the Veteran, to include his alleged reported stressor that should attempt to be verified by JSSRC or any other appropriate agency.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

8.  Thereafter, the AOJ should readjudicate the claims on appeal.  If the decision is adverse the Veteran, he and his representative should be provided a supplemental statement of the case and provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


